UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA
___________________________________
                                    )
DENNIS SOBIN,                       )
                                    )
                  Plaintiff,        )
                                    )
      v.                            )                         Civil Action No. 19-cv-02580 (ABJ)
                                    )
                          1
DISTRICT OF COLUMBIA,               )
                                    )
                  Defendant.        )
___________________________________ )

                                  MEMORANDUM OPINION

       The District of Columbia has filed a motion under Fed. R. Civ. P. 12(b)(6) to dismiss

plaintiff Dennis Sobin’s lawsuit against it for failure to state a claim. The District has certainly

given the 80 year old plaintiff the runaround; plaintiff has received conflicting information from

various local officials. But while he is understandably frustrated, the fact that he may have a

legitimate grievance does not mean that he has suffered a deprivation of constitutional dimensions,

particularly given his own admitted errors when transferring ownership of his car. For that reason,

as will be explained in more detail below, the Court will grant the motion and dismiss the case.


1       Plaintiff sued the District of Columbia Department of Motor Vehicles in particular, but for
purposes of this lawsuit, the District itself must be substituted as the defendant. See Hunter v. D.C.
Child & Family Servs. Agency, 710 F. Supp. 2d 152, 157 (D.D.C. 2010) (finding that when a
plaintiff erroneously names as a defendant a District of Columbia agency instead of the District of
Columbia itself, a court may substitute the District as a defendant for its agency). A noncorporate
department or other body within a municipal corporation is non sui juris, and generally, bodies
within the District of Columbia government – such as the Department of Motor Vehicles – are not
suable as separate entities. See, e.g., Amobi v. District of Columbia Dept. of Corrections, 755 F.3d
980, 987 n. 5 (D.C. Cir. 2014); see also Nix El v. Williams, 174 F. Supp. 3d 87, 93 (D.D.C. 2016)
(same); Hickman v. Library of Congress, 74 F. Supp. 3d 329, 331 (D.D.C. 2014) (same); Miller v.
Board of Ed. of District of Columbia, 106 F. Supp. 988, 991 (D.D.C. 1952) (same); McCall v.
District of Columbia, No. 17-1325 (JEB), WL 4877289 at *2 (D.D.C. Oct. 26, 2017) (holding that
District of Columbia Department of Motor Vehicles is non sui juris).
                                                  1
                                   FACTUAL BACKGROUND

        According to the complaint, plaintiff sold his 2006 Chrysler Sebring convertible on or

about April 30, 2019. See Compl. [Dkt. 1] at 7. 2 He states that he then disposed of the vehicle’s

license tags “in accordance with DMV regulations by throwing them away on the same day in two

separate dumpsters.” Id. He submitted a report online to the District of Columbia Department of

Motor Vehicles (“DC DMV”), formally representing that he “no longer owned the vehicle and had

disposed of the plates.” Id. At some point thereafter, plaintiff alleges, DC DMV acknowledged

that the tags were no longer in plaintiff’s possession and that he “disposed of them in accordance

with their regulations.” Id. 3

        Plaintiff was issued and received “a refund check for the unused time of the car registration

since [he] was no longer in possession of the license plates.” Compl. at 7. Approximately 45 days

later, though, he allegedly received a notice from DC DMV, indicating that the Sebring had been

ticketed and that the tickets were overdue. While the complaint does not include the date of the

charged infractions, plaintiff alleges that the penalties were unfairly assessed because he did not

own or possess the Sebring at the time the tickets were written. Id. He speculated in his complaint



2       The Court will refer to the ECF-generated page numbers when citing to the complaint.

3        Defendant notes that while plaintiff conclusorily alleges that he disposed of the tags in
accordance with DC regulations, he does not allege that he actually removed the vehicle
registration sticker as the DMV website plainly emphasizes and the regulations require. See
Defendant’s Memorandum in Support of Motion to Dismiss [Dkt. 7-1] (“Def’s Memo.”) at 7–8,
citing HTTPS://DMV.DC.GOV/SERVICE/TAG-SURRENDER. And plaintiff candidly acknowledges that
he likely failed to fully remove the vehicle registration sticker from the car because – like most
people -- he did not own an appropriate tool for that purpose. Pl.’s Opposition to MTD (“Pl.’s
Opp.”) [Dkt. 9], at 1. (“The government suggests that I am still getting tickets for my old car
because I didn’t scrape the registration sticker off the car when I sold it…. That’s probably true. I
recall trying to scrape off the sticker. But since I did not have the right tools and since I am almost
80 years old, I probably did not get it off completely. So let’s assume the sticker was still
readable.”)

                                                  2
that “[a]pparently the new owner or someone he gave or sold the car to had somehow found one

of my license plates and put it on the car and was using the car with the dead license plate I had
                                                        4
disposed of and reported as dead plates to DMV.” Id.

       Plaintiff contested the tickets, see D.C. Code § 50–2302.05, and he requested a hearing.

Compl. at 7. A hearing was held through the DC DMV Adjudication Services, see D.C. Code §

50–2302.06, on June 27, 2019. The hearing examiner apparently informed plaintiff that “ticket

writers for DMV do not have information on dead plates and will continue to write tickets if plates

are being used.” Id. He therefore denied plaintiff’s request to rescind the tickets, indicating that

they remained plaintiff’s responsibility. He further advised plaintiff to report the license tags as

stolen to the District of Columbia Metropolitan Police Department. Id.

       On June 28, 2019, plaintiff went to the Second District of the Metropolitan Police

Department. Id. According to the plaintiff, the police declined to take a report on the grounds that

“the license plates were not stolen but rather disposed of,” and the DC DMV “was at fault for

giving [plaintiff] the tickets after [he] reported them disposed of and [were] therefore dead plates.”
Id.

       Given those developments, plaintiff filed a timely motion for reconsideration of the

Adjudication Services decision on July 24, 2019. Id.; see D.C. Code § 50–2303.11. The motion

was apparently denied on July 26, 2019. Compl. at 7. Plaintiff was instructed that he could appeal

the determination, see D.C. Code § 50–2304.02, but that he would be responsible for an

administrative fee and the cost of the original hearing transcript, Compl. at 7. He was also




4     As noted in footnote 3 above, though, by the time plaintiff filed his response to defendant’s
motion to dismiss, he conceded that he’d never removed the registration sticker from his
windshield, and he considered that fact to be “ a much more likely explanation for what’s
happening than that the new owner found one of my old tags in a dumpster.” Pl’s Opp. at 1.
                                                  3
instructed that he was required to pay the tickets while he awaited the outcome of any appeal. He

attests that he has been financially unable to pay the tickets, id., and that he has been continuing to

incur unspecified “additional tickets and penalties for other violations” relating to the Sebring, id.

at 8.

        Plaintiff argues that the DMV’s license tag disposal process is unconstitutional and

violative of his due process rights because despite his attempts to follow the required procedures

in good faith, he has been unfairly punished: he is receiving tickets for a vehicle he no longer owns.

Compl. at 5. Plaintiff believes this is a direct result of a confusing municipal policy. See id; see

also Pl.’s Opp. at 2, citing TAG SURRENDER, DMV.DC.GOV, HTTPS://DMV.DC.GOV/SERVICE/TAG-

SURRENDER (last   visited August 6, 2020). He submits that if he is in fact receiving tickets because

the registration sticker was not removed from the car, that “proves that it’s the government’s fault

that I’m still getting tickets for the car I no longer own.” Pl.’s Opp. at 2.

        What right can the government have to keep sending me tickets when it knows I
        sold the car? If there is some regulation that authorizes the government to send
        tickets to a person it knows is the former owner of a car, that’s the regulation I’m
        challenging. And if there’s no such regulation, then what authority does the
        government have to keep sending me tickets?
Id.

        In his request for relief, plaintiff asks the Court “to declare that [his] due process rights are

being violated in the way this DMV regulation is being administered and applied to [him] and

others similarly situate[ed]” 5 and to “rescind” the penalties already assessed. Compl. at 5. He also

demands that the Court “declare [DC DMV’s] regulation unconstitutional,” id. at 8, although he




5       In the event plaintiff’s reference to others similarly situated was an effort to bring a class
action, the Court notes that a pro se litigant may represent only himself in federal court. See 28
U.S.C. § 1654; Georgiades v. Martin-Trigona, 729 F.2d 831, 834 (D.C. Cir. 1984).
                                                   4
does not identify the particular regulation that offends the constitution. The defendant moved to

dismiss the complaint [Dkt. 7], plaintiff opposed the motion [Dkt. 9], the District replied [Dkt. 10],

and the matter is ripe for decision. The Court, like the District, see Def’s Mem. at 7–8, assumes

that plaintiff is challenging Title 18, Section 415, of the District of Columbia Municipal

Regulations (“DCMR”), which governs the proper cancellation of registration and disposal of tags

following the sale of a vehicle.

                                       LEGAL STANDARD

       To survive a motion to dismiss under Rule 12(b)(6), “a complaint must contain sufficient

factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft

v. Iqbal, 556 U.S. 662, 678 (2009), quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 557 (2007).

       When considering a motion to dismiss under Rule 12(b)(6), the Court is bound to construe

a complaint liberally in the plaintiff’s favor, and it should grant the plaintiff “the benefit of all

inferences that can be derived from the facts alleged.” Kowal v. MCI Commc’ns Corp., 16
F.3d 1271, 1276 (D.C. Cir. 1994), citing Schuler, 617 F.2d at 608. Where the action is brought by

a pro se plaintiff, a district court has an obligation “to consider his filings as a whole before

dismissing a complaint,” Schnitzler v. United States, 761 F.3d 33, 38 (D.C. Cir. 2014), citing

Richardson v. United States, 193 F.3d 545, 548 (D.C. Cir. 1999), because such complaints are held

“to less stringent standards than formal pleadings drafted by lawyers.” Haines v. Kerner, 404
U.S. 519, 520 (1972). Nevertheless, the Court need not accept inferences drawn by the plaintiff if

those inferences are unsupported by facts alleged in the complaint, nor must the Court accept

plaintiff’s legal conclusions. See Iqbal, 556 U.S. at 678 (“Threadbare recitals of the elements of a

cause of action, supported by mere conclusory statements,” are not sufficient to state a claim.”);

Kowal, 16 F.3d at 1276; see also Browning v. Clinton, 292 F.3d 235, 242 (D.C. Cir. 2002). In



                                                  5
ruling upon a motion to dismiss for failure to state a claim, a court may ordinarily consider only

“the facts alleged in the complaint, documents attached as exhibits or incorporated by reference in

the complaint, and matters about which the Court may take judicial notice.” Gustave-Schmidt v.

Chao, 226 F. Supp. 2d 191, 196 (D.D.C. 2002), citing EEOC v. St. Francis Xavier Parochial Sch.,

117 F.3d 621, 624–25 (D.C. Cir. 1997).

                                              ANALYSIS

        Plaintiff invokes 42 U.S.C. § 1983, which permits an individual to bring a civil action for

damages based on a deprivation of his constitutional rights. The statute provides:

             Every person who, under color of any statute, ordinance, regulation
             custom, or usage, of any State or Territory or the District of Columbia,
             subjects, or causes to be subjected, any citizen of the United States or other
             person within the jurisdiction thereof to the deprivation of any rights,
             privileges, or immunities secured by the Constitution and laws, shall be
             liable to the party injured in an action at law, suit in equity, or other proper
             proceeding for redress . . .
Id. The statute “is not itself a source of substantive rights; rather, it is a method of vindicating

federal rights conferred elsewhere.” Melton v. District of Columbia, 85 F. Supp. 3d 183, 192

(D.D.C. 2015) (citing Albright v. Oliver, 510 U.S. 266, 269–70 (1994) and Baker v. McCollan,

443 U.S. 137, 144 n. 3 (1979)).

        A necessary predicate for any section 1983 claim, then, is a plausible allegation of a

constitutional violation. Graham v. Connor, 490 U.S. 386, 394 (1989); see Baker v. District of

Columbia, 326 F.3d 1302, 1306 (D.C. Cir. 2003) (“All that is being established at this stage is that

there is some constitutional harm suffered by the plaintiff, not whether the municipality is liable

for that harm.”). 6


6       Defendant correctly points out that in order to hold a municipality liable for a violation of
section 1983, the plaintiff cannot simply rely on misconduct by city employees, but he must
establish that that the municipality acted in accordance with a “government[] policy or custom,
                                                    6
       I.      Plaintiff has failed to state any plausible violation of due process.

       Plaintiff alleges that the DMV policy infringed his due process rights under the Fifth and

Fourteenth Amendments. 7 Compl. at 3. Plaintiff does not specify whether he intended to assert

a cause of action for procedural or substantive due process; while the facts presented lend

themselves more readily to a procedural due process analysis, the Court will address both theories

in an abundance of caution.

               a. Plaintiff fails to allege that he was deprived of a constitutionally protected
                  interest without due process.

       The District reads the complaint to allege an unconstitutional denial of an opportunity to

be heard. See Def’s Mem. at 5–6; Reply at 2. To determine whether the plaintiff has stated such

a claim, the Court must assess whether plaintiff has plausibly alleged that he was deprived of a

protected interest, and, if so, whether the complaint indicates that he has not received the process

due. See UDC Chairs Chapter, Am. Ass'n of Univ. Professors v. Bd. of Trustees of Univ. of D.C.,

56 F.3d 1469, 1471 (D.C. Cir. 1995). “An essential principle of [procedural] due process is that a



whether made by its lawmakers or by those whose edicts or acts may fairly be said to represent
official policy.” Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 694 (1978). “The ‘official policy’
requirement was intended to distinguish acts of the municipality from acts of employees of the
municipality, and thereby make clear that municipal liability is limited to actions for which the
municipality is actually responsible.” Pembaur v. City of Cincinnati, 475 U.S 469, 479 (1986)
(emphasis in original). This requirement flows directly from the statute itself; the Supreme Court
explained that the rule against vicarious liability implements the causation requirement in the
statute, which imposes liability on any person who “subjects” a person to a deprivation of rights
or one who “causes” a person “to be subjected” to a deprivation of rights. See Monell, 436 U.S.
at 692. The defense contends that the complaint is inadequate in this regard, see Def’s Mem. at 6,
but plaintiff obviously intended to challenge a municipal regulation, and in light of its finding of a
lack of a constitutional deprivation, the Court need not reach the issue.

7      The Fourteenth Amendment is not applicable to the District of Columbia. Bulluck v.
Washington, 468 F.2d 1096, 1100 n. 9 (D.C. Cir. 1972); Neild v. District of Columbia, 110 F.2d
246, 256 (D.C. Cir. 1940), but the Fifth Amendment's guarantee of due process of law is. Bulluck,
468 F.2d at 1100 n. 9; Bolling v. Sharpe, 347 U.S. 497, 498–99 (1954). Therefore, the Court
construes plaintiff’s due process claim under the Fifth Amendment.
                                                  7
deprivation of life, liberty, or property ‘be preceded by notice and opportunity for hearing

appropriate to the nature of the case.’ ” Cleveland Bd. of Ed. v. Loudermill, 470 U.S. 532, 546

(1985) (quoting Mullane v. Central Hanover Bank & Trust Co., 339 U.S. 306, 313 (1950)).

Therefore, for plaintiff to survive a motion to dismiss under Rule 12(b)(6), he must allege, at a

minimum, that he has been deprived of either a life, liberty, or property interest protected by the

due process clause. See Mathews v. Eldridge, 424 U.S. 319, 333 (1976); Bd. of Regents of State

Colleges v. Roth, 408 U.S. 564, 570–72 (1972). Only after finding the deprivation of a protected

interest does the Court look to see if the government's procedures comport with due process. Gen.

Elec. Co. v. Jackson, 610 F.3d 110, 117 (D.C. Cir. 2010) (citation omitted).

       Plaintiff appears to be alleging that he was deprived of property in the form of the monetary

civil penalties assessed by the DC DMV. See Compl. at 5, 8. While it is not entirely clear whether

plaintiff has ever actually parted with any funds, a civil penalty may in some cases constitute a

protected property interest for purposes of the due process clause, and here plaintiff has alleged

that with respect to some tickets, the matter has been adjudicated, and the penalties are owed and

accruing interest. See, e.g., Hodel v. Va. Surface Mining & Reclamation Ass'n, 452 U.S. 264, 303–

04 (1981).

       “[T]he Supreme Court has established a ‘general rule that individuals must receive notice

and an opportunity to be heard before the Government deprives them of property.’ ” UDC Chairs

Chapter, 56 F.3d at 1472 (quoting United States v. James Daniel Good Real Prop., 510 U.S. 43,

48 (1993)). “An elementary and fundamental requirement of due process in any proceeding which

is to be accorded finality is notice reasonably calculated, under all the circumstances, to apprise

interested parties of the pendency of the action and afford them an opportunity to present their

objections.” Mullane, 339 U.S. at 314 (1950).



                                                8
        The government must provide “the opportunity to be heard ‘at a meaningful time and in a

meaningful manner.’ ” Mathews, 424 U.S. at 333 (quoting Armstrong v. Manzo, 380 U.S. 545, 552

(1965)). Courts determine the adequacy of the process the government provides for a hearing by

weighing the balance of three factors: “[f]irst, the private interest that will be affected by the

official action; second, the risk of an erroneous deprivation of such interest through the procedures

used, and the probable value, if any, of additional or substitute procedural safeguards; and finally,

the Government's interest, including the function involved and the fiscal and administrative

burdens that the additional or substitute procedural requirement would entail.” Mathews, 424 U.S.

at 335. Beyond these threshold requirements, the extent of procedural protections the Constitution

mandates varies with the particular situation and the interest at stake. See Zinermon v. Burch, 494
U.S. 113, 127 (1990).

       Here, the private interest affected by the enforcement of the traffic infractions is plaintiff’s

“property interest in his money, which is not insignificant.” Wemhoff v. City of Baltimore, 591 F.

Supp. 2d 804, 810 (D. Md. 2008) (relying on Plumer v. State of Md., 915 F.2d 927, 932 (4th Cir.

1990)). However, a department of motor vehicle’s interests “in ensuring full compliance with the

law—are fundamental to the effective function of the City, and generally are not outweighed by

individual property interests.” Id. (citing Plumer, 915 F.2d at 932) (finding that deprivation of a

citizen's property interest in his driver's license did not require more than notice and a hearing)).

       Plaintiff’s own complaint alleges that: (1) he contested the tickets through the DC DMV

Adjudication Services and received an administrative hearing where he was afforded an

opportunity to be heard; (2) he filed a timely motion for reconsideration of that decision and

received a prompt determination; and (3) he was advised of his additional right to appeal the denial

of his request for reconsideration, albeit with costs, which he declined to pursue. Compl. at 7.



                                                  9
And, if plaintiff had filed and lost an appeal, he could have sought judicial review in the Superior

Court of the District of Columbia. See D.C. Code § 40-635.

       Thus it is evident from the face of the complaint that plaintiff received both adequate notice

and more than one opportunity to be heard. See Loudermill, 470 U.S. at 546. “Events may not have

unfolded as Plaintiff wished[,]” but such dissatisfaction does not inevitably “form a basis for a due

process violation.” Melton, 85 F. Supp. 3d at 193. Thus, plaintiff has not stated a claim for a due

process violation based on insufficient notice or the denial of his right to be heard.

               b. 18 DCMR § 415.1 is not unconstitutionally vague.

       Plaintiff alleges that the District “established and enforced a regulation in a way that is

impossible to follow.” Compl. at 4; see also id. at 7 (“This complaint is against the DC Department

of Motor Vehicles for enforcing a regulation that is impossible to follow and penalizes citizens for

not following it.”). While, as noted by the District of Columbia, plaintiff does not specifically

identify the regulation(s) that he seeks to challenge, see Def’s Mem. at 6–7, the Court will construe

plaintiff’s allegations as a challenge to certain provisions of 18 DCMR § 415.1, in particular, those

that are summarized on the DC DMV website on the “Tag Surrender” page cited in plaintiff’s

opposition, Pl’s Opp. at 2, as unconstitutionally vague.

       The Due Process Clause ‘requires the invalidation of laws [or regulations] that are

impermissibly vague.’ ” United States Telecom Ass'n v. FCC, 825 F.3d 674, 734 (D.C. Cir. 2016)

(quoting FCC v. Fox Television Stations, Inc., 567 U.S. 239, 253 (2012)). The “[v]agueness

doctrine addresses two concerns: ‘first, that regulated parties should know what is required of them

so they may act accordingly; second, precision and guidance are necessary so that those enforcing

the law do not act in an arbitrary or discriminatory way.’ ” Id. (quoting Fox Television, 567 U.S.
239 at 253). “The degree of vagueness that the Constitution tolerates . . . depends in part on the



                                                 10
nature of the enactment.” Hoffman Estates v. Flipside, Hoffman Estates, Inc., 455 U.S. 489, 498

(1982). “[T]he Constitution is most demanding of a criminal statute that limits First Amendment

rights.” DiCola v. FDA, 77 F.3d 504, 508 (D.C. Cir. 1996); see Coates v. City of Cincinnati, 402
U.S. 611, 616 (1971). “The Court has also expressed greater tolerance of enactments with civil

rather than criminal penalties because the consequences of imprecision are less severe[.]” Hoffman

Estates, 455 U.S. at 498.

       “[R]egulations will be found to satisfy due process so long as they are sufficiently specific

that a reasonably prudent person, familiar with the conditions the regulations are meant to address

and the objectives the regulations are meant to achieve, would have fair warning of what the

regulations require.” Freeman United Coal Mining Co. v. Fed. Mine Safety & Health Review

Comm'n, 108 F.3d 358, 362 (D.C. Cir. 1997); Throckmorton v. Nat'l Transp. Safety Bd., 963 F.2d
441, 444 (D.C. Cir. 1992). “When interpreting a statutory term, we are not concerned with

vagueness in the sense that the term ‘requires a person to conform his conduct to an imprecise but

comprehensible normative standard,’ whose satisfaction may vary depending upon whom you

ask.” United States v. Bronstein, 849 F.3d 1101, 1107–08 (D.C. Cir. 2017) (citing Coates, 402
U.S. at 614).

       “Rather, a statute is unconstitutionally vague if, applying the rules for interpreting legal

texts, its meaning “specifie[s] no standard of conduct . . . at all.” Id. (internal quotation marks and

citations omitted).     “As a general matter, the vagueness doctrine does not doubt the

constitutionality of laws that call for the application of a qualitative standard . . . to real-world

conduct; the law is full of instances where a man’s fate depends on his estimating rightly . . . some

matter of degree.” Id. (citing Nash v. United States, 229 U.S. 373, 3771 (1913)) (other citation and

internal quotation marks omitted); see United States v. Williams, 553 U.S. 285, 306 (2008) (“What



                                                  11
renders a statute vague is not the possibility that it will sometimes be difficult to determine whether

the incriminating fact it establishes has been proved; but rather the indeterminacy of precisely what

that fact is.”).

        In light of this authority, the Court finds that 18 DCMR § 415.1, particularly given the

detailed explanation on the DC DMV website, is not unconstitutionally vague. At the outset, the

Court notes that the District’s registration cancellation policies are civil requirements, and this case

does not involve a criminal statute that implicates or burdens the exercise of First Amendment

rights. Thus, a rigorous review is not warranted here. Second, the policies are sufficiently specific

to give a reasonably prudent person fair warning of what the regulations require. Plaintiff insists

that the policies as a whole are “impossible to follow,” Compl. at 4, 5, 7, 8, but facial challenges

to the vagueness of a regulation should not be upheld unless “the enactment is impermissibly vague

in all of its applications.” Hoffman Estates, 455 U.S. at 495.

        Here, the applicable provisions of Section 415.1 appear to be as follows:

              415.1      A registrant who loses or disposes of his or her ownership of a
              vehicle for which valid registration is outstanding shall remove, or cause
              to be removed, the owner’s identification tags from the vehicle.
              …

              415.3     Unless the registrant shall within five (5) business days (which
              time may be extended by the Director for cause shown) after the loss or
              disposal of ownership, acquire another vehicle, he or his agent shall,
              within that time, deliver to the Director the owner’s identification tags
              accompanied by the registration card.

              415.4      Upon receiving the registration card and identification tags, the
              Director shall issue, upon demand, a receipt thereof and cancel the
              registration and tags. Those tags shall not be issued to any other person
              during the then current registration period and may be mutilated or
              disposed of by the Director.

Plaintiff has not specified what aspects of the regulation are confusing, and they clearly set forth

the basic requirements for individuals seeking to return their vehicle tags and/or relinquish

                                                  12
ownership. The tags shall be (1) removed and, (2) within five days, delivered with the registration

card to the Director. Upon demand, the Director shall issue acknowledgment of receipt. See id.

       These requirements are also detailed on the DC DMV website. 8 See TAG SURRENDER,

DMV.DC.GOV,       HTTPS://DMV.DC.GOV/SERVICE/TAG-SURRENDER           (last visited August 6, 2020).

The Tag Surrender page announces: “You must cancel your vehicle tag registration or surrender

your vehicle tags, to DC DMV” when you sell your car. The website lists other circumstances

when cancelling registration or tag surrender would be necessary, and it addresses such matters as

tag transfers, obtaining a refund for the unused portion of a vehicle registrations, and the proper

timing for cancellation of the applicable motor vehicle insurance. The website advises that “[t]he

quickest way to cancel tag registration is online at the link below,” and there are two “hot” links

to the vehicle tag cancellation online form on the page. For those who opt to surrender their tags

instead, the site specifies where the tags can be mailed, sent by certified mail, or delivered in

person. See id.

       While the website offers a vehicle owner the option to cancel his registration online, it

makes it clear that a person cancelling a registration online must still properly dispose of the

physical tags, rendering them unsuitable for future use. Id. (“After cancelling your tag registration

online, you are responsible for properly and permanently disposing of your vehicle tags. Please

completely mark through the tag number with a permanent marker prior to disposal or recycling.”)




8       In ruling on a motion to dismiss for failure to state a claim, a court may ordinarily consider
“the facts alleged in the complaint, documents attached as exhibits or incorporated by reference in
the complaint and matters about which the Court may take judicial notice.” Gustave–Schmidt v.
Chao, 226 F. Supp. 2d at 196. Not only does plaintiff himself reference to and and base his
allegations upon information presented on the DC DMV website, see Compl. at 7; Pl.’s Opp. at 2,
but the Court may also take judicial notice of information posted on official public websites of
government agencies. See, e.g., Cannon v. District of Columbia, 717 F.3d 200, 205 n. 2 (D.C. Cir.
2013).
                                                 13
And, notably for purposes of this case, the webpage specifically warns: “after cancelling your tag,

please remember to also remove the vehicle registration sticker from the vehicle. Failure to do so

could still result in tickets being issued against the cancelled tag based on the information on the

registration sticker.” Id. The site reiterates that the registrant is “responsible for any ticket

infractions incurred on the tags if you do not surrender them to DMV OR properly dispose of them

if you cancel your tags online.” Id.

       Even if one reviews the factual allegations in complaint in the light most favorable to the

plaintiff, the Court is not required to accept his conclusion that the regulation is “impossible to

follow.” The complaint fails to state a claim that the municipal regulations are unconstitutionally

vague; both 18 DCMR § 415.1 and the website provide clear directives and details regarding the

cancellation of registration and disposal of vehicle tags. While one has to pay close attention to

the various options and sift through the information provided carefully, the DMV’s regulations

“are not automatically invalidated as vague simply because difficulty is found in determining”

what is memorialized. United States v. Nat'l Dairy Products Corp., 372 U.S. 29, 32 (1963)).

Regulations need not achieve “mathematical certainty” or “meticulous specificity,” and may

instead embody “flexibility and reasonable breadth.” Freeman, 108 F.3d at 362 (quoting Grayned

v. City of Rockford, 408 U.S. 104, 108 (1972)). Under these standards, plaintiff has not carried the

“heavy burden” required to prevail in a facial vagueness challenge. Rancho Viejo, LLC v. Norton,

323 F.3d 1062, 1078 (D.C. Cir. 2003).

       It appears that the plaintiff opted to cancel his registration online and then dispose of the

tags himself. By his own account, though, his execution of those steps was somewhat imperfect;

while he emphasizes that he utilized two different dumpsters, that particular precaution is not what

is required. He does not allege that he defaced the tags with a permanent marker before depositing



                                                14
them in the trash in accordance with the instructions, and he concedes that he did not remove the

critical registration sticker from the vehicle before delivering it to the new owner.

       The Court accepts, though, plaintiff’s allegation that he followed the regulation “in good

faith.” He tried. It understands that he must have felt somewhat whipsawed when the Adjudication

Bureau told him that the tickets were his responsibility and then a police officer told him something

else. But unfortunately, plaintiff has not articulated a basis for suing the DMV. He takes the

position that it should be the government’s responsibility to alert the “ticket writers,” and to track

down the party responsible for violations after it has been duly informed that the car was sold. But

there is no legal principle that supports the Court’s issuance of an order directing the District to do

that. Plaintiff may have to take the matter up with the person who bought the car.

       The relevant policies adequately detail the requirements that must be met by a registrant.

Therefore, the Court finds that plaintiff has failed to state a claim that a reasonably prudent person

would not have fair warning of the requirements and that the law is unconstitutionally vague.

               c. Plaintiff has failed to allege a substantive due process violation.

       The complaint fares no better of one construes it to be alleging a substantive due process

violation.

       The substantive component of the Due Process Clause protects fundamental rights which

arising out of “ordered liberty, such that neither liberty nor justice would exist if they were

sacrificed.” Washington v. Glucksberg, 521 U.S. 702, 720–21 (1997). To allege a substantive due

process violation, a plaintiff must allege “that state officials are guilty of grave unfairness in the

discharge of their legal responsibilities[,]” Silverman v. Barry, 845 F.2d 1072, 1080 (D.C. Cir.

1988) – that they have engaged in behavior “so egregious, so outrageous, that it may fairly be said

to shock the contemporary conscience[,]” Estate of Phillips v. District of Columbia, 455 F.3d 397,



                                                  15
403 (D.C. Cir. 2006) (quoting Cnty. of Sacramento v. Lewis, 523 U.S. 833, 847 n.8 (1998)); see

also Collins v. City of Harker Heights, 503 U.S. 115, 128 (1992).

        The D.C. Circuit has held that there were only two ways in which a plaintiff may show

grave unfairness, “[1] a substantial infringement of state law prompted by personal or group

animus, or [2] a deliberate flouting of the law that trammels significant personal or property

rights.” Silverman, 845 F.2d at 1080. Thus, substantive due process has a “substantiality

requirement built in—unlike procedural due process, under which there may be recovery even for

nominal damages.” Tri County Indus., Inc. v. District of Columbia, 104 F.3d 455, 459 (D.C. Cir.

1997) (citing Carey v. Piphus, 435 U.S. 247, 266–67 (1978)). The D.C. Circuit has further

explained that “the concept of substantive due process, itself oxymoronic, [applies] to actions that

in their totality are genuinely drastic . . . [U]nless the victim of government imposition has pushed

its local remedies to the hilt, it ordinarily will not be able to show the necessary substantiality.” Id.

(internal citation omitted).

        In evaluating such a claim, it is important for the Court “to focus on the allegations in the

complaint to determine how petitioner describes the constitutional right at stake and what the city

allegedly did to deprive [them] . . . of that right.” Collins, 503 U.S. at 125. Plaintiff’s allegations

hardly rise to the level of a substantive due process violation, because he has not alleged that DC

DMV’s conduct falls into one of the two categories recognized by the D.C. Circuit as showing

“grave unfairness.” Silverman, 845 F.2d at 1080. First, plaintiff has not alleged that a substantial

violation of state law occurred or that the violation was prompted by personal or improper animus.

Second, plaintiff has not alleged a deliberate flouting of a law that trammels significant property

rights. While plaintiff has alleged that he finds the law confusing and unfair, he has failed to assert

the requisite substantiality that is necessary to sustain a substantive due process claim. He also



                                                   16
voluntarily declined to fully pursue his “local remedies,” Tri County Indus., 104 F.3d at 459, prior

to filing with this Court.

        Further, substantive due process claims have only been recognized for conduct rising to a

serious deprivation of constitutional rights. See Albright, 510 U.S. at 272 (“The protections of

substantive due process have for the most part been accorded to matters relating to marriage,

family, procreation, and the right to bodily integrity.”). The D.C. Circuit and the Supreme Court

have “cautioned against expanding the substantive rights protected by the Due Process Clause

‘because guideposts for responsible decisionmaking in this unchartered area are scarce and open-

ended.’ ” Abigail Alliance for Better Access to Developmental Drugs v. von Eschenbach, 495 F.3d
695, 702 (D.C. Cir. 2007) (quoting Collins, 503 U.S. at 125).

        Here, notwithstanding the financial and emotional burdens imposed on this gentleman by

the accumulation of unpaid tickets and penalties, the Court cannot find that the actions alleged in

the complaint satisfy the requirement of egregious conduct that “shocks the conscience.” Estate of

Phillips, 455 F.3d at 403. 9

                                         CONCLUSION

        For the foregoing reasons, the Court grants the District of Columbia’s Motion to Dismiss

the Complaint. A separate Order will issue.




                                                       AMY BERMAN JACKSON
Date: August 14, 2020                                  United States District Judge



9      See Psychas v. District Dep’t of Transportation, No. 18-0081, 2019 WL 4644503 at *17–
*18 (D.D.C. Sept. 24, 2019) (collecting cases where substantive due process claims have been
dismissed for objectively far more serious conduct).
                                                17